DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites the limitation “lens cone”. For examination purposes, “lens cone” will be read as “lens barrel.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first light-shielding plane" in lines 21-22 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first light-shielding plane” will be read as “a first light-shielding plate”.
Claim 1 recites the limitation “the first outer-side connecting plane” in lines 22-23 of claim 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first outer-side connecting plane” will be read as “a first outer-side connecting plane”.
Claims 2-8 are dependent on claim 1 and are therefore rejected for at least the same reason.
Claim 9 recites the limitation "the first light-shielding plane" in lines 21-22 of claim 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first light-shielding plane” will be read as “a first light-shielding plate”.
Claims 10-14 are dependent on claim 9 and are therefore rejected for at least the same reason.
Claim 15 recites the limitation "the first light-shielding plane" in line 19 of claim 15.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first light-shielding plane” will be read as “a first light-shielding plate”.
Claim 15 recites the limitation “the first outer-side connecting plane” in lines 20-21 of claim 15. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the first outer-side connecting plane” will be read as “a first outer-side connecting plane”.
Claims 16-19 are dependent on claim 15 and are therefore rejected for at least the same reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 8, 9, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (2020/0041750).

Regarding claim 1, as best understood, Wang discloses a supporting element (Figures 1, 2, 5, 100, light shading plate), suitable for a portable optical imaging lens with an optical axis (Figure 5; [0009]), the supporting element comprising: a light-shielding portion (121, first light shading arm) comprising a first surface (121b, second surface), a second surface (121a, first surface), a first inner-side connecting surface (121c, first end surface), and a first outer-side connecting surface (surface of 121, first shading arm, that connects to 11, body), the first inner-side connecting surface and the first outer-side connecting surface connecting the first surface and the second surface (Figure 2), the first inner-side connecting surface facing toward the inside of the supporting element (Figure 2 depicts 121c, first end surface, faces towards the inside of 100, light shading plate), and the first outer-side connecting surface facing toward the outside of the supporting element (Figure 2 depicts the surface of 121, first shading arm, that connects to 11, body, faces towards the outside of 100, light shading plate), wherein the first surface and the second surface are curved surfaces (Examiner notes 100, light shading plate, is viewed to be annular and hollow to match the periphery of the adjacent lenses), and the first inner-side connecting surface further comprises a first 
[AltContent: textbox (θ)][AltContent: arrow][AltContent: textbox (First intersection line)][AltContent: textbox (Second intersection line)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    917
    707
    media_image1.png
    Greyscale

Figure A

Regarding claim 8, Wang discloses the supporting element according to claim 1, wherein in the light-shielding portion, the first light-shielding surface of the first inner-side connecting surface is an arc surface (Examiner notes 100, light shading plate, and 121, first light shading arm, are viewed to be annular and hollow to match the periphery of the adjacent lenses, thus 121c, first end surface, is considered to be an arc surface).

Regarding claim 9, as best understood, Wang discloses a supporting element (Figures 1, 2, 5, 100, light shading plate), suitable for a portable optical imaging lens with an optical axis (Figure 5; [0009]), the supporting element comprising: a light-shielding portion (121, first light shading arm) comprising a first surface (121b, second surface), a second surface (121a, first surface), a first inner-side connecting surface (121c, first end surface), and a first outer-side connecting surface (surface of 121, first shading arm, that connects to 11, body), the first inner-side connecting surface and the first outer-side connecting surface connecting the first surface and the second surface (Figure 2), the first inner-side connecting surface facing toward the inside of the supporting element (Figure 2 depicts 121c, first end surface, faces towards the inside of 100, light shading plate), and the first outer-side connecting surface facing toward the outside of the supporting element (Figure 2 depicts the surface of 121, first shading arm, that connects to 11, body, faces towards the outside of 100, light shading plate), wherein the first surface and the second surface are curved surfaces (Examiner notes 100, light shading plate, is viewed to be annular and hollow to match the periphery of the adjacent lenses), and the first inner-side connecting surface further comprises a first 

[AltContent: textbox (α)][AltContent: arrow][AltContent: textbox (Second intersection line)][AltContent: arrow][AltContent: textbox (First intersection line)][AltContent: arrow]
    PNG
    media_image1.png
    917
    707
    media_image1.png
    Greyscale

Figure B

Regarding claim 14, Wang discloses the supporting element according to claim 9, wherein in the light-shielding portion, the first light-shielding surface of the first inner-side connecting surface is an arc surface (Examiner notes 100, light shading plate, and 121, first light shading arm, are viewed to be annular and hollow to match the periphery of the adjacent lenses, thus 121c, first end surface, is considered to be an arc surface).

Regarding claim 15, as best understood, Wang discloses a portable optical imaging lens (Figure 5), comprising: a lens barrel (13, lens barrel); a plurality of lens elements having refractive power (14, optical assembly) sequentially arranged along an optical axis (Figure 5, OO', optical axis) from an object side (top side of Figure 5, air side) to an image side (bottom side of Figure 5) and disposed in the lens barrel (Figure 5); and a supporting element (Figures 1, 2, 5, 100, light shading plate) disposed in the lens barrel (Figure 5; [0009]) and comprising a light-shielding portion (121, first light shading arm) and a supporting portion connected to the light-shielding portion (11, body), wherein the light-shielding portion comprises a first surface (121b, second surface), a second surface (121a, first surface), a first inner-side connecting surface (121c, first end surface), and a first outer-side connecting surface (surface of 121, first shading arm, that connects to 11, body), the first inner-side connecting surface and the first outer-side connecting surface connect the first surface and the second surface (Figure 2), the first inner-side connecting surface faces toward the inside of the supporting element (Figure 2 depicts 121c, first end surface, faces towards the inside of 100, light shading plate), the first outer-side connecting surface faces toward the outside .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2020/0041750).

Regarding claim 6, Wang discloses the supporting element according to claim 1, but fails to explicitly teach wherein the supporting element satisfies a following 
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide D1/D.sub.max to be between 4.00 and 27.00, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In re Rose, 105 USPQ 237 (CCPA 1955). Doing so would allow for adequate reduction of stray light without impeding on the imaging portion of the lens, thus allowing for desirable improved quality imaging.

Regarding claim 7, Wang discloses the supporting element according to claim 1, but fails to explicitly teach wherein the supporting element satisfies a following conditional expression: 2.00 millimeters≤D1≤4.00 millimeters, wherein D1 is a minimum distance 
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide D1 to be between 2.00 and 4.00 millimeters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In re Rose, 105 USPQ 237 (CCPA 1955). Doing so would allow for adequate reduction of stray light without impeding on the imaging portion of the lens, thus allowing for desirable improved quality imaging.

Regarding claim 12, Wang discloses the supporting element according to claim 9, but fails to explicitly teach wherein the supporting element satisfies a following conditional expression: 4.00≤D1/D.sub.max≤27.00, wherein D1 is a minimum distance between the first outer-side connecting surface of the light-shielding portion and the optical axis, and D.sub.max is a maximum distance between the first outer-side connecting surface and the first inner-side connecting surface of the light-shielding portion.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In re Rose, 105 USPQ 237 (CCPA 1955). Doing so would allow for adequate reduction of stray light without impeding on the imaging portion of the lens, thus allowing for desirable improved quality imaging.

Regarding claim 13, Wang discloses the supporting element according to claim 9, but fails to explicitly teach wherein the supporting element satisfies a following conditional expression: 2.00 millimeters≤D1≤4.00 millimeters, wherein D1 is a minimum distance between the first outer-side connecting surface of the light-shielding portion and the optical axis.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide D1 to be between 2.00 and 4.00 millimeters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In re Rose, 105 USPQ 237 (CCPA 1955). Doing so would allow for adequate reduction of stray light without impeding on the imaging portion of the lens, thus allowing for desirable improved quality imaging.

Regarding claim 18, Wang discloses portable optical imaging lens according to claim 15, but fails to explicitly teach wherein the supporting element satisfies a following conditional expression: 4.00≤D1/D.sub.max≤27.00, wherein D1 is a minimum distance between the first outer-side connecting surface of the light-shielding portion and the optical axis, and D.sub.max is a maximum distance between the first outer-side connecting surface and the first inner-side connecting surface of the light-shielding portion.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide D1/D.sub.max to be between 4.00 and 27.00, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In re Rose, 105 USPQ 237 (CCPA 1955). Doing so would allow for adequate reduction of stray light without impeding on the imaging portion of the lens, thus allowing for desirable improved quality imaging.

Regarding claim 19, Wang discloses portable optical imaging lens according to claim 15, but fails to explicitly teach wherein the supporting element satisfies a following conditional expression: 2.00 millimeters≤D1≤4.00 millimeters, wherein D1 is a minimum distance between the first outer-side connecting surface of the light-shielding portion and the optical axis.
However, Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide D1 to be between 2.00 and 4.00 millimeters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402.  In re Boesch, 617 F.2d 272, 205 USPQ In re Rose, 105 USPQ 237 (CCPA 1955). Doing so would allow for adequate reduction of stray light without impeding on the imaging portion of the lens, thus allowing for desirable improved quality imaging.

Claims 3-5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2020/0041750) in view of Wang et al. (2015/0092270), henceforth referred to as Wang ‘270.

Regarding claim 3, Wang discloses the supporting element according to claim 1, but fails to teach wherein in the supporting portion, at least one of the third surface and the fourth surface comprises a glue blocking wall or a glue storage groove. Wang and Wang ‘270 are related because both teach a supporting element.
Wang ‘270 discloses a supporting element wherein in the supporting portion, at least one of the third surface and the fourth surface comprises a glue blocking wall or a glue storage groove (Figure 3, the second/object side surface of 6, fixing unit, comprises 7, annular groove, which is filled with 62, adhesive; [0034]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wang to incorporate the teachings of Wang '270 and provide wherein in the supporting portion, at least one of the third surface and the fourth surface comprises a glue blocking wall or a glue storage groove. Doing so would allow for precise and secure assembly of lens elements within a lens barrel.


However, Examiner notes that it would have been an obvious matter of design choice to provide the groove depth to be from 0.01 mm to 0.15 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Doing so would allow for adequate adhesive for bonding the supporting element to the lens barrel without diminishing the structural integrity of the supporting element.

Regarding claim 5, the modified Wang discloses the supporting element according to claim 3, wherein at least one of the third surface and the fourth surface comprises the glue storage groove (Wang ‘270: 7, annular groove) and a bulge (Wang ‘270: portion of 61, ring body, which extends vertically from 21, surrounding wall, to connect with 611, annular indentation), and the bulge is located beside the glue storage groove and located between the second outer-side connecting surface and the glue storage groove (Wang ‘270: Figure 3 depicts the bulge is located beside 7, annular groove, and between the outer periphery of 6, fixing unit, and 7, annular groove).

Regarding claim 11, Wang discloses the supporting element according to claim 9, but fails to teach wherein in the supporting portion, at least one of the third surface 
Wang ‘270 discloses a supporting element wherein in the supporting portion, at least one of the third surface and the fourth surface comprises a glue blocking wall or a glue storage groove (Figure 3, the second/object side surface of 6, fixing unit, comprises 7, annular groove, which is filled with 62, adhesive; [0034]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wang to incorporate the teachings of Wang '270 and provide wherein in the supporting portion, at least one of the third surface and the fourth surface comprises a glue blocking wall or a glue storage groove. Doing so would allow for precise and secure assembly of lens elements within a lens barrel.

Regarding claim 17, Wang discloses the portable optical imaging lens according to claim 15, but fails to teach wherein in the supporting portion, at least one of the third surface and the fourth surface comprises a glue blocking wall or a glue storage groove. Wang and Wang ‘270 are related because both teach a supporting element.
Wang ‘270 discloses portable optical imaging lens wherein in the supporting portion, at least one of the third surface and the fourth surface comprises a glue blocking wall or a glue storage groove (Figure 3, the second/object side surface of 6, fixing unit, comprises 7, annular groove, which is filled with 62, adhesive; [0034]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wang to incorporate the teachings of Wang '270 and provide wherein in the supporting portion, at least one of the third surface and the .

Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2020/0041750) in view of Ishida et al. (2018/0270404).

Regarding claim 2, Wang discloses the supporting element according to claim 1, but fails to teach wherein the first surface and the second surface of the light-shielding portion are aspheric surfaces. Wang and Ishida are related because both teach a light shielding element.
Ishida discloses a supporting element (Figure 55) wherein the first surface and the second surface of the light-shielding portion are aspheric surfaces (Figure 55, [0512] teaches 1502, light blocking film, may be roughened, thus interpreted to be aspheric).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wang to incorporate the teachings of Ishida and provide wherein the first surface and the second surface of the light-shielding portion are aspheric surfaces. Doing so would allow for improved bonding strength between adjacent lenses.

Regarding claim 10, Wang discloses the supporting element according to claim 9, but fails to teach wherein the first surface and the second surface of the light-shielding portion are aspheric surfaces. Wang and Ishida are related because both teach a light shielding element.
Ishida discloses a supporting element (Figure 55) wherein the first surface and the second surface of the light-shielding portion are aspheric surfaces (Figure 55, [0512] teaches 1502, light blocking film, may be roughened, thus interpreted to be aspheric).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wang to incorporate the teachings of Ishida and provide wherein the first surface and the second surface of the light-shielding portion are aspheric surfaces. Doing so would allow for improved bonding strength between adjacent lenses.

Regarding claim 16, Wang discloses the portable optical imaging lens according to claim 15, but fails to teach wherein the first surface and the second surface of the light-shielding portion are aspheric surfaces. Wang and Ishida are related because both teach a light shielding element.
Ishida discloses a portable optical imaging lens (Figure 55) wherein the first surface and the second surface of the light-shielding portion are aspheric surfaces (Figure 55, [0512] teaches 1502, light blocking film, may be roughened, thus interpreted to be aspheric).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wang to incorporate the teachings of Ishida and provide wherein the first surface and the second surface of the light-shielding portion are aspheric surfaces. Doing so would allow for improved bonding strength between adjacent lenses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872